        Case 1:20-mj-00177-RMM Document 1-1 Filed 09/07/20 Page 1 of 4




                                   STATEMENT OF FACTS

       On September 6, 2020, at approximately 5:42 a.m., an individual later identified as
Dominique Patrick James (hereinafter “James” or “Defendant”) entered the restricted area
surrounding the White House in Washington, D.C.

        The White House complex, which includes, among other things, the White House
Mansion and the White House grounds, is a restricted area in Washington, D.C. Only people
with authorized access are permitted inside the White House complex, which has both permanent
and movable security barriers surrounding it (“security barriers”). There are signs posted along
the security barriers that state “Restricted Area, Do Not Enter.”

        Between 3:00 a.m. and 4:00 am, U.S. Secret Service (“Secret Service”) Uniformed
Division (“UD”) Officer Rodriguez-Aguilar, while in full police uniform and in a fully marked
police cruiser, was parked on 15th Street, N.W. facing northbound just north of the intersection of
Constitution Avenue, N.W. when he saw a dark gray in color Honda Accord driving southbound
with no lights on. As the individual drove past, Officer Rodriguez-Aguilar looked at him and the
individual, who was wearing a red bandana, smirked at the Officer Rodriguez-Aguilar. Officer
Rodriguez-Aguilar made a U-turn to attempt to follow the individual and the individual then
turned left on Constitution Avenue, N.W. while running a red light. The individual then sped
down Constitution Avenue, N.W., and ran at least one other light at 14th Street, N.W. and
Constitution. At this point, the officer disengaged following the individual as the individual was
no longer in his patrol area.

        At approximately 5:42 a.m., an individual, later identified via his Virginia Driver’s
License as Dominique Patrick James, arrived at the Secret Service vehicle security checkpoint at
15th Street, N.W. and Pennsylvania Avenue, N.W in a dark gray in color Honda Accord. The
defendant handed his license to the UD Officer (AA0-1) at the checkpoint and stated that he was
there to enter the White House and that he had business to attend to. AAO-1 took the
individual’s driver’s license to verify that the individual was supposed to be there. AAO-1 called
out over the radio that there was an individual at the checkpoint since White House visitors do
not normally use that entrance. While AAO-1 was verifying whether the individual was
supposed to be there, Officer Rodriguez-Aguilar arrived on scene and parked a fully marked
police cruiser behind the defendant’s vehicle and activated the emergency lights. When he saw
the dark gray in color Honda Accord, he realized that it was the same make and model of the
vehicle he had seen earlier and recognized the red bandana the individual was wearing.

        As Officer Rodriguez-Aguilar attempted to exit the police cruiser, he observed the
defendant putting his vehicle in reverse, backing up, and narrowly missing the police cruiser, and
fleeing northbound on 15th Street, N.W., while passing H Street, N.W. and driving past multiple
solid red lights. At this time, AA0-2 arrived on scene in a fully marked police cruiser.

       AA0-2 observed the defendant driving north on 15th Street, N.W. passing H Street,
N.W., which is where 15th Street, N.W. turns into a one way street going northbound. The
defendant drove until he reached around K Street, N.W. and then made a U-turn heading
southbound on 15th Street, N.W. and was observed by UD officers driving the wrong way down
         Case 1:20-mj-00177-RMM Document 1-1 Filed 09/07/20 Page 2 of 4




15th Street, N.W. towards Pennsylvania Ave, N.W. Officer Rodriguez-Aguilar attempted to
affect a traffic stop, activating full emergency lights and siren once defendant’s vehicle reached
15th Street, N.W. and Pennsylvania Ave, N.W.

         The defendant’s vehicle slowed down at the intersection at which point Officer
Rodriguez-Aguilar positioned the police cruiser in front of the defendant’s vehicle. The
defendant placed his vehicle in reverse backing up a small distance and then into drive again,
narrowly missing the rear of the police cruiser. The defendant then drove past the solid red light
at the intersection and past another vehicle stopped at the red light. At this point Officer
Rodriguez-Aguilar and AA0-2 observed the defendant flee in his vehicle at a high rate of speed,
greater than the posted limit of 25mph, southbound on 15th Street, N.W. Officer Rodriguez-
Aguilar and AA0-2 followed safely behind the defendant’s vehicle in order to observe the
defendant’s direction of travel. The defendant’s vehicle swerved into the bike lane and curb
striking multiple vertical stop sticks that are positioned as a barrier between the vehicle lane and
the bike lane. The defendant’s vehicle continued southbound on 15th Street, N.W. swerving at a
high rate of speed above the posted speed of 25 mph between the roadway, bike lane, and curb
until reaching 15th Street, N.W. and E Street, N.W.

         Officer Rodriguez-Aguilar observed the defendant turn right and drive into and past a
Secret Service Vehicle Security Checkpoint located at 15th Street, N.W. and E St, N.W. There
were multiple signs posted that indicated that past the security barrier at this location is a
restricted area. The first security barrier was down as another vehicle had just gone through the
checkpoint. The defendant’s vehicle came to a stop behind a white Lexus that was stopped
between the initial vehicle checkpoint and the secondary vehicle checkpoint. AA0-2 pulled his
police vehicle behind the defendant’s vehicle with full emergency lights activated. Officer
Rodriguez-Aguilar, AA0-3, AA0-4, and AA0-5, all in full police uniform, approached the
defendant and ordered the defendant to turn the vehicle off and exit the vehicle multiple times.

        The defendant then proceeded to place his vehicle in reverse and accelerated backwards
narrowly missing the UD officers standing near the vehicle, striking the front of the fully marked
police cruiser while the police cruiser was occupied by AA0-2. The defendant’s vehicle caused
front end damage to the police cruiser. The defendant then placed his vehicle in drive and
accelerated forward striking the rear of a white Lexus that was occupied by V-1 and was stopped
at the secondary vehicle checkpoint.

       The defendant then left his foot on the accelerator causing the wheels to smoke and
propel his vehicle forward pushing on the white Lexus in front of him. The white Lexus
sustained damage. The rear driver’s side taillight was pushed up, the bumper was damaged,
which includes the backup sensors, and the paint was scuffed. AA0-5 using his agency issued
baton broke the driver side window of the defendant’s vehicle. Officer Rodriguez-Aguilar,
AA0-3, and AA0-4 extracted the defendant from the vehicle. Upon extracting the defendant
from the vehicle, the defendant fell to the ground and tensed his body and arms so that officers
could not place handcuffs on the defendant. Ultimately Officer Rodriguez-Aguilar, AA0-3, and
AA0-4 were able to pry the defendant's hands from underneath him and place handcuffs on the
defendant.




                                                 2
         Case 1:20-mj-00177-RMM Document 1-1 Filed 09/07/20 Page 3 of 4




        AA0-4 sustained a lacerated right knee due to the defendant resisting arrest and was
transported to Sibley Medical center for further treatment and evaluation. The defendant’s
vehicle was declared suspicious and a perimeter was established until the Metropolitan Police
Department’s Explosive Ordinance Disposal (MPDC EOD) unit was able to arrive on scene and
clear the vehicle of any further threats. MPDC EOD later cleared the vehicle with negative
results. There was a faint odor of marijuana coming from the vehicle. When the vehicle was
inventoried before it was towed, UD Officers found what was believed to be residue of
marijuana, but it was not tested.

         At approximately, 9:57 a.m., a Secret Service special agent interviewed the defendant’s
stepmother and father. When asked about the defendant’s mental health and drug usage, the
defendant’s father stated that he recalled an instance where his son had told him, “I’m not scared
to talk to people anymore because I smoke weed”. However, the defendant’s father stated that
he had had a falling out with his son and had not spoken to him in a few years and insisted that
the defendant’s mother would be able to answer many of the agent’s questions more accurately.
Mr. James was open and agreeable to follow-up communication from USSS.

        At approximately, 10:22 a.m., a Secret Service special agent interviewed the defendant’s
mother. When asked about the defendant’s mental health, the defendant’s mother said that the
defendant has been currently off of his medication. She said that he has anxiety medication and
also hears voices. She stated that he tends to talk to himself. When the special agent asked how
long the defendant has been suffering from his mental illness, his mother stated that it started to
begin right before COVID-19 happened. She said that he had taken a flight to San Francisco
randomly and was committed to a mental health institution for about two weeks. The
defendant’s mother said she was not sure why the defendant would come to the White House,
but she believed that the defendant cares about everyone and would not hurt anyone.




                                                 3
        Case 1:20-mj-00177-RMM Document 1-1 Filed 09/07/20 Page 4 of 4




        Based on the foregoing, your affiant submits that there is probable cause to believe that
the defendant violated 18 U.S.C. § 1752(a)(1) (Unlawful entry into restricted grounds), 18
U.S.C. § 111(a) (Assaulting, resisting, or impeding law certain officers), 22 D.C. Code § 3302(b)
(Unlawful entry on property), and 50 D.C. Code § 2201.05b (Fleeing from a law enforcement
officer in a motor vehicle).




                                             __________________________________________
                                             Jose Rodriguez-Aguilar
                                             Officer, United States Secret Service
                                             Badge Number 2351

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 7th day of September, 2020.
                                                                      2020.09.07
                                                                      14:39:09 -04'00'
                                             __________________________________________
                                             The Honorable Robin M. Meriweather
                                             United States Magistrate Judge




                                                4
